The above proceeding having been remitted to this court by order of the Court of Appeals, dated March 14, 1973, petitioner’s application for appointment of referees, pursuant to article 17 of the General Municipal Law, granted, and Hon. James Gibson, Justice of the Supreme Court, and Hon. William F. Christiana, Judge of the County Court of the County of Columbia, and Hon. Joseph A. Mogavero, Jr., Judge of the County Court of the County of Otsego, who are hereby temporarily assigned to the Supreme Court, are hereby designated to hear and report upon the issues in the above-entitled proceeding in accordance with the provisions of section 712 of the General Municipal Law. Herlihy, P. J., Staley, Jr., Greenblott, Sweeney and Reynolds, JJ., concur.